Per Curiam.
One John Wyant died in Spokane county in June, 1892, leaving an estate there. Appellant claims said estate as the son of deceased. Respondents claim the estate as brothers and sisters of deceased or by way of assignment from some of them. While several questions of law have been raised by appellant relating to the admission of certain proof and the allowance of an amendment by the court, the main controversy is over the finding of the court that appellant is not a son of the deceased, and that deceased died childless. Several witnesses testified at the trial and the depositions of a number of others taken in the states of Kansas, and Virginia were read. Owing to the view we have taken of all the testimony, it is not important to decide any of the questions raised with regard to the admissibility of some of it, as we fully agree with appellant’s further contention that, considering it all, the court erred in finding that appellant was not the son of the deceased. We are so well satisfied with regard to this that we feel bound to reverse the finding of the court upon this question of fact, and as this settles the case in favor of the appellant any further discussion is unnecessary.